Dorsey, J.,
delivered the opinion of the court;
The appellee contends, that a sheriff’s bond operates front its date; that although its delivery to the court, judge dr justices, to judge of the sufficiency of the securities, be long subsequent to its dale, the moment the sufficiency of the securities is recognized by the appropriate authority, the bond relates back to its date, and binds the sheriff and his securities, for all his defaults, subsequent to that period. That the old doctrine of bonds, taking effect from their delivery or acceptance, has been exploded by this court, as to official bonds, and' the case of Young and al, vs. The State, 7 Gill & John. 253, has been referred to as establishing these novel propositions. We have examined that case with some care, and fmd in it nothing- which gives countenance to the views of the appellee. *386If any inference upon the subject can be drawn from that case, it is adverse to that which has been deduced by the appellee. The Constitution of Maryland, Art. 42, requires bond with security to be taken every year of the sheriff, and declares that no sheriff shall be qualified to act before the same is given.And the act of 1794, ch. 54, sec. 8, prescribes the time that the sheriff’s bonds thereafter be taken, and before whom; and requires the court or judge, &c., before whom the bond is taken, to judge of the sufficiency of the securities offered by the sheriff. Under such enactments we presume it will not be contended, that a sheriff is qualified to act as such; is bound to- discharge the duties of his office, simply by causing a bond to be- signed by himself and his securities, which has never been before the tribunal- appointed bylaw, to judge of the sufficiency of the securities,,. and in whose presence the bond is directed to be taken. If not, upon what principle of reason,law or justice, can a sheriff’s bond have the retrospective operation ascribed to it. No principle of law is better established, than that securities are never held bound beyond the true intent and meaning of their contract.- What was the responsibility designed to be imposed on them-, and which they contem-plated assuming by the execution of the bond? A liability for the acts of a legally constituted sheriff, for his performance of duties enjoined by the laws; not a liability for him, whom the Constitution declares without authority to act, on whom no official duties are imposed. If this doctrine of relation were sustained, it would follow, that if a new sheriff’s bond were dated on the 9th of October, and not sanctioned by the authority before whom it is to be taken until the 31st of the following December, that all* official acts of the preceding sheriff during the intervening period, would be null and void; or that during that period, we had two sheriffs responsible for the faith-ful discharge of the duties of the office. By such a construe-tion, the securities of the new sheriff would be held answerable for the performance of the duties incident to the sheriffalty, nearly three months before he; for whom they had become-bound;, was competent legally, to»exeroise the functions of the-*387office. The statement of the consequences resulting from the principle, contended for by the appellee, is all that is necessary to its refutation. For the appellees asserted a general principle of law, that every bond after execution and delivery, takes effect from its date, and has relation back to that time, no authority has been referred to, and we believe for the best of reasons. The rejoinder on which issue was taken, from the time of making the said writing obligatory is, that the appellants had performed all things in the condition of the bond to be performed, which according to the force, form and effect of said condition, onght to have been performed. When was the bond in question perfected and obligatory on the obligors, or in other words, when was it made, is a material matter; and to be determined by the jury under the directions of the court, in their finding on the issue joined in the cause. The appellants had pleaded performance from that time only. In the opinion of this court, the bond is made, it is the obligatory act of the signers when being signed, it is presented to the court or judge, &c., and the securities are adjudged sufficient, according to the act of 1794, ch. 54, sec. 8. From that moment it is the operative act and deed of the parties, and not before. But in considering the first bill of exceptions, we will assume, that the bond of the sheriff was consummated by all the solemnities requisite to its validity, on the 31st of December 1832? Can the court’s opinion appealed from, be sustained on this hypothesis? The bond of the sheriff for the preceding year, continued in force until the first of January 1833, unless between that day and the 8th day of the antecedent October, a new sheriff’s bond had been given. It was therefore in full force and operation, and the sheriff was competent to act under it, at any time during the day of the 31st of December 1832, until the new bond of that date was given. If then the ca. sa. before us, came into the sheriff’s hands on the 31st of December 1832, before the new bond was perfected, for the default complained of, the bond of 1831, and not that of 1832, was responsible. The precise hour of the day when the new bond became available, by its securities being judged *388sufficient, was a matter of fact to be found by the jury, as was also that of the delivery of the writ to the sheriff. The court below, therefore erred in deciding those matters, as they must have done when they decided, that the bond dated on the 21st December of 1831, was not in force on the 31st of December 1832, when the process in this cause was placed in the hands of said Bruce as sheriff. For the reasons before-expressed, we think the county court erred in not granting the appellants prayer, in the second bill of exceptions, and in their opinion therein set forth.
Dissenting from the opinion of the court below contained in both bills of exceptions, and from their refusal to grant the-defendant’s prayer in the second bill ■ of exceptions, we reverse their judgment.
LET A PROCEDENDO ISSUE,